Citation Nr: 0809906	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a right knee 
disability, including as secondary to a service connected 
left knee disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 until August 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veteran's Claims (Court).  The 
case was initially before the Board on appeal from a May 2003 
rating decision of the Portland, Oregon Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In February 2005 
the Board issued a decision upholding the RO's denial of 
service connection for right knee disability.  The veteran 
appealed that decision to the Court, and the Court endorsed 
an April 2006 joint motion by the parties, vacated the 
February 2005 Board decision, and remanded the matter for 
action consistent with the joint motion.  This case was 
before the Board in November 2006 when it was remanded for 
additional development.


FINDING OF FACT

A right knee disability was not manifested in service and 
arthritis of the right knee was not manifested in the first 
post-service year; the veteran's current right knee 
disability is not etiologically related to his service or to 
his service-connected left knee disability.


CONCLUSION OF LAW

Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
February 2003 (with respect to secondary service connection) 
and October 2007 (with respect to direct service connection) 
letters provided certain essential notice prior to the 
readjudication of his claim in November 2007.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  While the veteran 
was not advised verbatim to submit everything he had 
pertinent to his claim, the February 2003 and October 2007 
letters advised him to submit or identify any relevant 
evidence that had not already been submitted.  This was 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
veteran was also informed of disability rating and effective 
date criteria in November 2007.  He has had ample opportunity 
to respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

Regarding VA's duty to assist, VA has obtained the veteran's 
service medical records (SMRs) and records of private medical 
treatment and asked him to submit or identify any additional 
evidence that would support his claim.  VA arranged for knee 
examinations in April 2003 and October 2007.  The veteran has 
not identified any additional evidence pertinent to his 
claim.  VA's assistance obligations are met.  No further 
assistance to the veteran is required; he is not prejudiced 
by the Board's proceeding with appellate review.  
Accordingly, the Board will address the merits of the claim.

II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.  Service incurrence or aggravation 
of arthritis may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's SMRs reveal he suffered an acute sprain of the 
left knee from a twisting injury at Fort Bragg in January 
1969.  As a result, he was temporarily placed on restricted 
duty.  There was no indication of any right knee problems.  
On service separation examination in July 1970, the lower 
extremities were normal; the veteran did not report any lower 
extremity problems.

February 1991 treatment notes from Dr. W indicate that the 
veteran's history included hospitalization for knee pain with 
a questionable gout diagnosis in 1987.

The impression on October 1994 MRI of the right knee was very 
subtle narrowing of the lateral compartment, otherwise no 
acute abnormality.

On November 1994 knee examination by Dr. R, the veteran 
reported that he had slipped off a roof 1-1/2 year's prior 
and had come down hard on his right knee.  Following March 
1995 left knee arthroscopy, the diagnosis was left lateral 
meniscus tear.

August 2000 treatment notes from Dr. W show complaints of 
knee pain that became worse with extensive walking, and 
sometimes throbbing at night.  Dr. W. indicated that he was 
unable to support claims that the pain was related to a 
previous injury or accident.

April 2001 X-rays of both knees revealed severe 
osteoarthritis of the patellofemoral joint as well as medial 
and lateral compartment of both knees.

A September 2001 rating decision by the RO granted service 
connection for left knee disability (30 percent) effective 
July 2000.

A May 2002 examination by Dr. R. shows the veteran complained 
of increasing pain on the lateral side of the right knee 
while walking or standing and of inability to come to full 
extension.  He indicated that the knee had initially been 
injured in service. MRI showed changes likely secondary to 
osteoarthritis.  The impression was tear, lateral meniscus 
with degenerative change, both patellofemoral, as well as 
medial/lateral compartments.

An April 2003 VA examination (by a physician's assistant and 
approved by a supervising M.D.) shows an assessment of 
bilateral osteoarthritis, left worse than right with 
patellofemoral pain syndrome bilaterally, again left worse 
than right.  The bilateral condition was deemed degenerative 
in nature and expected to get worse.  Because the veteran 
worked in a physical labor environment of constant change and 
did not have any compensatory mechanisms when walking, the 
examiner found that it was less likely than not that the 
right knee condition was due to the service-connected left 
knee condition.  The examiner indicated that both knees would 
be expected to be worsened with regard to symptoms and range 
of motion with any physical labor type of work.  The veteran 
reported that he was not sure how he injured his right knee, 
that it had gotten worse over the years and that he was 
unsure if the left knee condition had caused this worsening.

A June 2003 letter from Dr. R. reiterates findings from the 
May 2002 examination of the right knee and requests that the 
right knee be considered for service connection.  The request 
was based on the veteran's report that limitation of function 
of the right knee began in the military, caused by the same 
injury that more severely damaged the left knee, and was 
aggravated in the military and since.  Dr. R added that he 
had not reviewed the records relating to the injury in 
service.

In a June 2003 notice of disagreement, the veteran's 
representative argued that over the years, limping to 
compensate for pain in the left knee had greatly contributed 
to the damage in the already traumatized right knee.

On his January 2004 VA Form 9, the veteran indicated that he 
injured his right knee on the same parachute jump as when he 
injured his left knee and that it was logical his right knee 
was also injured since it was subjected to the same impact.  
He also indicated that since his left knee condition was more 
painful, he shifted his weight to the right knee causing 
damage over time.

In a November 2006 letter, Dr. R noted that the veteran 
participated in paratrooper jumps during his military 
service.  He noted the veteran's belief that he aggravated 
his right knee while trying to protect his injured left knee 
during the jumps.  Dr. R stated:

The difficulty has been that there is no 
clear documentation of a specific injury 
to [the veteran's] right knee in the 
service, and he did not alert anyone 
regarding his ongoing complaints 
regarding the right knee post service 
within the allowed period of time.  
However, this does not diminish the fact 
that his right knee was, by his report, 
aggravated by his service-connected 
duties and activities since that time to 
present. . . . 

It would appear that based on his 
description of the chronology of injury 
and complaints of both knees, are 
similar, and his service-connected 
activities did contribute materially to 
his current right knee limitations and 
complaints within reasonable medical 
probability. . . . 

It appears, based on the [veteran's] 
description and review of the records 
supplied for review, that his military 
experience did materially contribute to 
his current right knee condition, 
limitation of use and need for treatment. 
. . . 

An October 2007 VA examination report notes the veteran's 
current diagnosis of degenerative joint disease of the right 
knee, status post-total knee replacement.  After reviewing 
the veteran's claims file, the VA examiner opined: 
There is no good scientific evidence to 
show that the degenerative process in 
[the veteran's] left knee would have 
caused degeneration in his right knee.  
Also, there is no evidence to support the 
fact that in the [veteran's] claims file 
that he had an injury in the military 
that resulted in his right knee 
condition.  Therefore, it is less likely 
than not that the [veteran's] right knee 
condition is due to and/or a result of 
his military service.

In a November 2007 addendum, the VA examiner opined that "it 
is less likely than not that [the veteran's] right knee 
condition was aggravated by his service connected left knee 
disability."

Upon review of the evidence, the Board notes that the record 
does not contain any evidence that osteoarthritis of the 
right knee was manifested in the veteran's first post-service 
year.  Consequently, service connection on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

Moreover, there is no medical or contemporaneous lay evidence 
showing right knee complaints or injury in service.  There is 
no post-service medical evidence of a right knee disability 
until 1994, more than 24 years after the veteran's discharge.

With respect to the etiology of any current right knee 
disability, November 2006, Dr. R opined that the veteran's 
"service-connected activities did contribute materially to 
his current right knee limitations."  The Board notes, 
however, that Dr. R also acknowledged that the veteran's 
service medical records contain no documentation of any 
specific injury to the veteran's right knee.  The only report 
of right knee injury in service comes from the veteran.  The 
account of the veteran's injury of his right knee in service 
does not gain in probative value by virtue of being repeated 
by a physician who otherwise has no knowledge of the history 
in the matter.  LeShore v. Brown, 8 Vet. App. 405 (1995).

Conversely, the October 2007 VA medical opinion is clearly 
against the veteran's claim.  The VA physician opined that it 
was not likely that the veteran's current right knee 
disability was incurred during his military service.  The 
Board finds this opinion to be persuasive because it is based 
on a review of the veteran's pertinent history.  Notably, the 
VA physician specified reasons for this conclusion, including 
that there was no documentation of any injury to the 
veteran's right knee during his military service.  
Consequently, direct service connection for a right knee 
disability, i.e., on the basis that such disability was 
incurred in service, and has persisted, is not warranted.

Finally, the veteran also alleges (in the alternative) that 
his left knee disability either caused or aggravated his 
right knee disability.  However, the April 2003 VA examiner 
specifically found it less likely than not that the right 
knee condition was due to the left knee condition.  In 
addition, the October 2007 VA examiner (in a November 2007 
addendum), opined that "it is less likely than not" that 
the veteran's right knee disability was aggravated by his 
service connected left knee disability.  There is no 
competent (medical) evidence to the contrary.  (The veteran's 
former representative maintained in November 2006 that Dr. 
R's November 2006 letter includes an opinion supporting the 
claim for secondary service connection; however, a close 
review of Dr. R's letter shows no such opinion.)  Therefore, 
service connection for right knee disability as secondary to 
a service connected left knee disability is also not 
warranted.

The Board has also considered the veteran's statements to the 
effect that his current right knee disability was incurred 
during his military service or was caused by his service-
connected left knee disability.  However, as a layperson, he 
is not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Furthermore, many years passed 
between service and the first notations of right knee 
complaints.  The veteran has made differing characterizations 
of the event that caused the initial injury.  Neither of 
these factors supports a finding that the veteran's 
recollections of a right knee injury in service are accurate.  

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.

ORDER

Service connection for a right knee disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


